CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders of Oppenheimer Portfolio Series: We consent to the incorporation by reference in the registration statement on Form N-14 of Conservative Investor Fund (a separate series of Oppenheimer Portfolio Series) of our report on the financial statements dated March 16, 2012, included herein the Combined Prospectus/Proxy Statement and in the Statement of Additional Information to Combined Prospectus/Proxy Statement, which are part of such Registration Statement. /s/ KPMG LLP KPMG LLP Denver, Colorado June 21, 2012 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders of Oppenheimer Transition 2010 Fund: We consent to the incorporation by reference of our report on the financial statements of Oppenheimer Transition 2010 Fund dated April 19, 2012, included herein the Combined Prospectus/Proxy Statement and in the Statement of Additional Information to Combined Prospectus/Proxy Statement, which are part of this Registration Statement on Form N-14 of Conservative Investor Fund (a separate series of Oppenheimer Portfolio Series). /s/ KPMG LLP KPMG LLP Denver, Colorado June 21, 2012
